Citation Nr: 1514645	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-27 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral eye condition, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for vertigo, to include as a residual of mumps and as secondary to service-connected diabetes mellitus. 

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is of record.  The Board received correspondence in February 2015 requesting an additional 30 days to submit evidence before proceeding with adjudication.  Although a formal response was not provided to the Veteran, an additional 45 days has passed.  No additional evidence was submitted. 


FINDINGS OF FACT

1. The competent and credible evidence of record does not establish a current diagnosis of a current bilateral eye disability.

2. The competent and credible evidence of record does not establish a current diagnosis of vertigo.

3. The competent and credible evidence of record does not establish a current diagnosis of tinnitus.



CONCLUSION OF LAW

1. A bilateral eye disability was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2. Vertigo was not incurred in or aggravated by active service or by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

3. Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The record reflects that the Veteran was notified via letters dated in November 2009, February 2010, and August 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Notice of how VA determines disability ratings and effective dates was included.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2010.  Nothing more was required.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, service personnel records, and VA treatment records are in the file.  No outstanding evidence has been identified that has not otherwise been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  No VA medical examination or medical opinion has been obtained in response to the claim of entitlement to service connection for vertigo.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

As will be further discussed below, the claims file does not contain competent, credible evidence that the Veteran currently has vertigo.  Additionally, the Board has determined that there is no evidence of a relationship between any alleged vertigo and an in-service event, injury, or disease or a currently service-connected disability.  The first and third elements of the McLendon test have not been met regarding this claim.  The service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the claim.  The absence of a clinical examination addressing the vertigo claim does not constitute a breach of the VA's duty to assist.

The Veteran was afforded VA examinations in May 2010, July 2011, and August 2012 regarding his remaining claims.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports are adequate, as the examiner included a thorough review of the file and provided findings relevant to the issues on appeal following the examination.

The Board acknowledges that the examination reports do not include an etiology opinion.  Such does not render an opinion/report inadequate.  The totality of evidence fails to establish the presence of a current disability for each claim on appeal, rendering the question of etiology moot.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2014).

Additionally, the Veteran was provided an opportunity to set forth his contentions during a January 2015 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the Board hearing, the undersigned VLJ identified the issues on appeal.  Also, information was solicited regarding the Veteran's alleged disabilities and whether there were any outstanding medical records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The record was also left open after the Board hearing so the Veteran could submit additional medical evidence.  He failed to do so.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); tinnitus is a qualifying chronic disease/disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable regarding the Veteran's tinnitus claim.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A. Eyes

The Veteran contends that he currently has a bilateral eye condition resulting from his in-service mumps infection.  Alternatively, he alleges his eye condition resulted from a weight lifting incident in service.  Finally, he states that his eye condition is related to his service-connected diabetes mellitus.

The Veteran's service treatment records include treatment for "bulbar conjunctivitis with mild burning" in June 1967.  There are no further complaints of an eye condition or vision problem noted.  Service treatment records dated in June 1967 note "Imp: mumps."  On his June 1970 separation examination, his vision was noted to be 20/20 for both near and distant vision tests.  Additionally, his eyes in general were found to be normal.  His report of medical history from that time noted his incidence of mumps but states there were no complications and no residuals.  

The Veteran reported poor vision and a history of an old injury to his right eye during VA treatment in November 2009.  He was referred for diabetic retinopathy testing and his visual acuity was noted to be 20/20 in both eyes.  Additionally, diabetic teleretinal imaging eye consult notes state that "no diabetic retinopathy" was found in either eye.  VA treatment notes from December 2009 indicate that the Veteran denied complications of diabetes mellitus, including vision loss.  During a VA diabetes mellitus assessment in May 2010, the examiner noted that the evidence does not show visual impairment.  

During the January 2015 hearing, the Veteran reported that his vision is impaired and that he has photophobia in both eyes.  He alleges that these conditions are related to his active service when he was lifting weights and some "particles came down into [his] eye."  He then developed the mumps that made his eyes swell shut.  He said he underwent a procedure in service to "scrape the metal out of [his] eyes" and he used eye drops.  Although he stated that his VA physician and his private physician have both indicated that he has an eye condition, treatment records indicating such have not been submitted.  He also said that he has blurred vision associated with his diabetes mellitus.

Here, based on the findings in the above medical records and statements of the Veteran, the Board finds that the first element of the Shedden/Wallin analysis has not been met.  A current disability of the bilateral eyes has not been diagnosed at any time during appeal period or proximate thereto.  

Given the lack of medical evidence confirming the presence of the claimed disorder, the lay statements of the Veteran may be considered the only evidence in support of his claim.  The Veteran is competent to report symptoms such as vision problems.  He is also competent to report experiencing these symptoms from his period of service to the present.  However, the Board does not find that the Veteran's statements are credible when considered with the record as a whole.   First, the Veteran has consistently denied symptoms of vision problems in connection with any diabetes mellitus examinations.  Also, visual acuity tests regularly report that the Veteran has 20/20 vision in both eyes and diabetic teleretinal imaging found no diabetic retinopathy in either eye.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, a diagnosis of an eye condition has not been shown by the preponderance of the evidence, as discussed above, and the claim must be denied.  

B. Vertigo

The Veteran claims that he has vertigo due to his in-service incidence of mumps.  Alternatively, he alleges his vertigo is related to his service-connected diabetes mellitus.  

As noted above, the Veteran's service treatment records include his treatment for mumps in June 1967.  A follow-up note indicates that the Veteran complained of "feeling a little woozy."  His separation examination in June 1970 did not note vertigo and on his report of medical history from that time, the Veteran specifically denied motion sickness.  The report of medical history from that time noted his incidence of mumps in 1968 but stated there were no complications and no residuals.

In December 2009, the Veteran denied any complications of diabetes mellitus.  His post-service treatment records are absent of complaints or treatment for vertigo.  

During the January 2015 hearing, the Veteran stated that a private neurosurgeon, Dr. S.Z., indicated that his vertigo is related to service.  He further noted that he was not treated for vertigo until "a long time" after service, as "it was real noticeable" only after he was diagnosed with diabetes mellitus.  He argues that his vertigo is an extension of his diabetes mellitus.  He described his symptomatology as he "can't do rolls" during his martial arts instruction.  However, he then noted that he was unable to roll because of his eye.  Then he stated that he cannot sleep or stay in a position on his right side "without feeling like [he's] falling."  However, he noted that he "can demonstrate on the left side."  

The Veteran is again found competent to report feeling dizzy or feeling "like he is falling" and he is competent to report that he has had these symptoms since service.  However, the absence of complaints or treatment for this condition weighs heavily against his claim.  The over 35 year gap between his discharge from service and his claim of vertigo weighs against his reports.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that evidence of a prolonged period without medical complaint and the amount of time that elapsed since service can be considered by the Board).  



Considering the above, the Board does not find that the Veteran has a diagnosis of vertigo.  The Veteran has not submitted any medical evidence of a diagnosis or even treatment of vertigo.  He also lack the competence to diagnose a disability affecting his equilibrium.  Even further, his explanation of the condition is not clear.  

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, a diagnosis of vertigo has not been shown by the preponderance of the evidence, as discussed above, and the claim must be denied.  

C. Tinnitus

At outset, the Board notes that the Veteran is competent to report in-service symptoms such as a ringing in the ears.  He is also competent to report experiencing tinnitus symptoms from his period of service to the present and to even diagnose the disorder.  Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, for the reasons set forth below, the Board does not find the Veteran's statements are credible.

The Veteran's service treatment records are absent of complaints or treatment for tinnitus.  His separation examination from June 1970 indicated that his ears were normal.  Additionally, he denied ear trouble, running hears, and hearing loss on his report of medical history from the same time.  The Veteran's post-service treatment records are similarly absent of complaints or treatment for tinnitus.  

The lack of in-service and post-service evidence of complaints, treatment, or diagnosis of tinnitus certainly weighs against the Veteran's present contentions of in-service incurrence and continuity of symptomatology.  The Board acknowledges that the Court held in Fountain that the absence of in-service and post-service complaints does not necessarily prevent establishing a claim for service connection.  The facts in the present appeal and those in Fountain are significantly different.  In Fountain, the Court essentially concluded that the Veteran's failure to file a claim for service connection for tinnitus or report symptoms related to prior to 2009 was not in and of itself was not sufficient to find the Veteran not credible, even though he had had multiple claims for service connection in the past and related examinations wherein he did not report tinnitus symptoms.  

Here, the Veteran has undergone three VA examinations of his hearing that were contemporaneous to his current claim for service connection and in all three instances tinnitus was denied.  During the VA examination in May 2010, the Veteran did not report tinnitus.  He stated that he worked in a hangar on the flight path runway without hearing protection.  During his VA examination in July 2011, the Veteran denied tinnitus "at any time" and the examiner found that he did not have tinnitus.  The Veteran again denied tinnitus during a VA examination in August 2012.  The examiner indicated that the Veteran "does not have tinnitus and has never reported tinnitus on past exams."  These repeated denials of experiencing tinnitus at the time of all three examination or "at any time" weighs heavily against a finding of current disability.  Indeed, given the fact that the Veteran has routinely denied tinnitus in a clinical setting, where it would be in his best interest to report such symptomatology, the Board does not find his assertion of experiencing recurrent tinnitus to be credible.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Element (1) of Shedden has not been met.

Consideration has been given to the Veteran's testimony wherein he seemed to relate his tinnitus to his service-connected for hearing loss.  He also stated that during the VA audiological examinations, he misunderstood the question when he was asked if he had tinnitus.  He further explained that he can focus outside of the ringing in his ears.  He said that he has a constant noise in his ears but that he can focus on other things like a fan or the television.  Overall, the undersigned did not find the explanations to be reasonable or plausible.  He was simply not credible.  See Arneson v. Shinseki, 24 Vet. App. 379, 382-383 (2011) (noting that "the assessment of the credibility of the veteran's sworn testimony is a function for the [Board]" and citing cases in support of the proposition that deference to the Board regarding the credibility of sworn testimony is due, in part, to the Board's opportunity to observe demeanor); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), (noting importance of observing demeanor and tone of voice, among other factors, in assessing credibility of a witness).  

Based on the above evidence, the Board finds that service connection for tinnitus is not warranted.  Although the Veteran now reports a ringing in his ears, he has systematically denied recurrent tinnitus since 2010.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  As the most recent VA examination in August 2012 was negative for tinnitus, by the Veteran's own report, the Veteran lacks the evidence necessary to substantiate his claim for service connection.

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, a diagnosis of tinnitus has not been shown by the preponderance of the evidence, as discussed above, and the claim must be denied.


ORDER

Service connection for a bilateral eye condition is denied.

Service connection for vertigo is denied.

Service connection for tinnitus is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


